The opinion of the Court was delivered by
Bermudez, C. J.
The Bank and the stockholders join to obtain a reduction of the assessment put on the shares for the jear 1887.
From a judgment rejecting their demand they prosecute this appeal.
In May, 1887, the Bank returned to the assessor a statement showing the valuation of the capital stock to be $200,000, deducting therefrom the amounts then invested in United States bonds, $146,593 75, and in State bonds, $27,637 50, aggregating $174,231 25, leaving a difference of $25,768 75, as representing the value of the shares, which had been assessed at $100,000.
The Bank does not contend for the exemption of the shares, but insists that the Legislature having determined and directed the manner in which the shares of banking associations should be assessed to arrive at their value, and the assessment having- boon made in disregard of the method or process indicated, the assessment made ought to be rectified, and made pursuant to the mode prescribed by the law making power and which is contained in Section 28 of Act 98 of 1886.
Practically, the contention is that, taking- the cash value of the shares to be $200,000, they ought not. to be assessed at even half of that sum, because part of the capital of the bank having" been invested in exempt property (United States and State bonds), the amount of the investments ought to be deducted from the value of the shares, and that, by this oxieration, the assessment ought to be of $25,768 75, and no more.
However true it be, that bonds or obligations of the United States are not taxable and that their taxation does not dex>end upon the constitutional provisions of the different States of the Union, it is conceded, as a matter beyond the domain of discussion, “that shares in banks, whether State or National, are liable to taxation by a State, although thecaxrital of the bank maybe entirely invested in United States bonds.”
Indeed, clearly to that effect are the Federal statutes and the jurisprudence on the subject. U. S. Kev. Statutes, Sec. 5219; 3 Wall 573; 4 Wall 244 ; 9 Wall 353; 23 Wall 480; 95 U. S. 19; 100 U. S. 539; and Mercantile Bank vs. New York, 1886, 121 U. S., pp. 145-162, in which anterior jurisxn-udenco is reviewed.
*184The solitary question presented in this controversy, is, therefore, simply:
Whether the shares of the stockholders have, or not, been assessed in the manner pointed out by the act of 1886.
The section relied upon, which it is unnecessary to transcribe at length, directs that no assessment shall be made of the capital of a National or other bank, whose capital is represented by shares; but that the shares shall be assessed to the stockholders, and that “all pro-property owned by the bank * * * which is taxable under Section 1 of this act, shall bo assessed directly to the bank * * * and the pro rata of such direct property taxes and of all exempt property, proportioned to each share of capital stock, shall be deducted from the amount of taxes assessed to that share, under this section.”
The contention is, that, under the terms of this law, all the exempt property of the bank should be deducted from the evaluation of the shares, and that, if this be done, as the United States and State bonds are exempt property, they should be counted out and the shares assessed at the difference only.
The question hence arises: What is the meaning of the words “all exempt proper by, ” found hi the statute?
Two things are quite clear : First, that the power of the State to tax the shares, though the capital be invested in United States bonds, is formally recognized by Federal jurisprudence; and, second, that the legislative intent was to tax such shares, though the capital was thus invested.
' It cannot be that the language used means all property exempt by Federal or State provision, for the plain reason that if it thus meant, the whole capital of the bank could be invested in such exempt property, and the consequence would be that the bank would have no cash on hand wherewith to transact its hourly financial operations, and that the shares, which the Federal law and jurisprudence allow to be taxed, and the State intended to tax, would escape all taxation whatever, however much their value might exceed that of the capital invested. This would bo writing out the statute entirely.
The conclusion is, therefore, unavoidable that the words mean, all exempt property which do not form part of the capital of a bank represented by shares, and that it is a matter of no significance whether the capital was or not invested, or how it was invested, as the assessment complained of is neither of the bond, nor of the capital, but simply of the shares by which that capital is represented.
It is, nevertheless, insisted that the State bonds in which, part of the *185capital has been invested are exempt from taxation by State authority and that the amount invested in them should be deducted from the assessment of the shares, which was of 50 per cent, of their admitted market value, say: $100,000.
Granting that State bonds are as much exempt as United States bonds, when not constituting, in whole or in part, the capital of a banking institution, represented by shares, it is evident that, when they constitute, to any extent, such capital, the shares which represent the capital, may be assesessed at their market value, without any deduction from the assessment of the value of such bonds.
Hence it follows that neither the United States bonds, nor the State bonds, in which the capital of the bank was invested, had to be deducted from the assessment put upon the shares.
For those reasons, and those assigned by Mr. Justice Poché, it is ordered that the judgment appealed from be affirmed with costs.
[Mr. Justice Fenner, absent during the argument at Shreveport, takes no part.]